COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                '
 DONALD BRADLEY PRINCE,                                         No. 08-11-00215-CR
                                                '
                        Appellant,                                   Appeal from
                                                '
 v.                                                              396th District Court
                                                '
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                '
                        Appellees.              '                 (TC # 1192824D)


                                   MEMORANDUM OPINION

       Donald Bradley Prince appeals his conviction of aggravated assault against a public

servant. Appellant waived his right to a jury trial and entered an open plea of guilty to the trial

court. The court found Appellant guilty and assessed his punishment at imprisonment for a term

of thirty-five years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U .S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably

support the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,

516 S.W.2d 684 (Tex.Crim.App. 1974); Pena v. State, 932 S.W.2d 31 (Tex.App.--El Paso 1995,

no pet.). Counsel delivered a copy of his brief to Appellant and advised Appellant of his right to

examine the appellate record and file a pro se brief. No pro se brief has been filed.

       The Court has carefully reviewed the record and counsel’s brief in its entirety, and agrees

that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that
might arguably warrant an appeal. The judgment of the trial court is affirmed.


January 23, 2013                     _______________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)




                                                  -2-